       Case 1:21-cr-00180-RJL Document 1 Filed 02/03/21 Page 1 of 1




                            District of Columbia




          Defendant(s)




Code Section                                   Offense Description




                                                                 Complainant’s signature


                                                                  Printed name and title



                                                                           Digitally signed by
                                                                           G. Michael Harvey
                                                                    Judge’s signature
                                                   G. Michael Harvey

                                                                  Printed name and title
